MacLEAN, J.
Judgment was rendered herein in favor of the defendant upon a writing subscribed by himself on December 30, 1904, requesting the Metropolitan Electric Protective Company to install a burglar alarm service in his store at 59 East Ninth street, this city, upon terms and conditions therein set forth. It appears that the plaintiff Goldberger secured the subscription, but' there is no proof otherwhere in the record of any acceptance of this offer of *360the defendant, unless it be in the writing introduced in evidence, “Accepted 12/30/4 By Metropolitan Electric Protective Company [printed] By Simon B. Hess.” But the agreement providing that it shall not be binding upon the company until accepted by it through its proper executive officer, and the writing exhibiting upon its face no such acceptance, the trial justice found no liability in the defendant for breach of an agreement appearing never to have had life. The judgment must therefore be affirmed, without adverting to evidence respecting revocation and withdrawal.
Judgment affirmed, with costs.
SCOTT, P. J„ and DUGRO, J., concur in the result.